Citation Nr: 0523284	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-06 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's anxiety psychoneurosis, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's second-degree burn residuals of the back and the 
arms, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1946 to September 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
New York, New York, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
involutional paranoid state and second-degree burn residuals 
of the back and the arms.  In May 2003, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as an anxiety psychoneurosis and increased the 
evaluation for that disability from 30 to 50 percent 
disabling.  In January 2004, the Board remanded the veteran's 
claims to the RO for additional action.  

In August 2005, the veteran submitted a Motion to Advance on 
the Docket.  In August 2005, the Board granted the veteran's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In its January 2004 Remand instructions, the Board directed 
the RO to schedule the veteran for a VA examination for 
compensation purposes to determined the current nature and 
severity of his service-connected psychiatric and burn 
residuals.  The veteran was subsequently scheduled for the 
requested examination.  A March 2004 entry in the record 
indicates that the veteran failed to report for the scheduled 
VA examination.  In October 2004, the RO informed the veteran 
that he was going to be scheduled for the requested VA 
examination for compensation purposes.  A November 2004 entry 
in the record states that the scheduled evaluation was 
"cancelled (undelivered notification)."  There is no 
indication in the record that the veteran has changed his 
mailing address.  Neither the October 2004 RO notice nor an 
April 2005 supplemental statement of the case (SSOC) sent to 
the veteran's address of record were not returned by the 
United States Postal Service (USPS) as undeliverable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given these facts 
and as it is not evident that the veteran has received any 
notice of the scheduled VA evaluations, the Board finds that 
an additional attempt to schedule the veteran for the 
requested VA examination for compensation purposes should be 
made.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected psychiatric 
disability and burn residuals.  All 
indicated tests and studies, including 
color photographs and measurement of the 
veteran's scars, should be accomplished 
and the findings then reported in detail.  
If the examination notice is returned by 
the USPS as undeliverable, appropriate 
efforts to ascertain the veteran's 
current address should be taken.  

The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examination is to 
take into consideration the criteria, 
both prior to and effective November 7, 
1996, for rating psychiatric disabilities 
and August 30, 2002, for rating skin 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his anxiety psychoneurosis and 
second-degree burn residuals of the back 
and the arms with express consideration 
of the provisions of 38 C.F.R. § 4.132 
(1996); 38 C.F.R. § 4.118 (2002); 38 
C.F.R. §§ 4.118, 4.130 (2004); and 
VAOPGPREC 3-2000 (Apr. 10, 2000).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 


